                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

GUNTER HEINZ PESCHKE, JR.,                            )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )               No. 3:17-CV-543-DCP
                                                      )
ANDREW M. SAUL,1                                      )
Acting Commissioner of Social Security,               )
                                                      )
               Defendant.                             )

                                             ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 20].

       Now before the Court is Plaintiff’s Motion and Opening Brief [Doc. 21], the

Commissioner’s Motion for Summary Judgment and Memorandum in Support [Docs. 28 & 29],

and Plaintiff’s Motion to Voluntarily Dismiss [Doc. 30]. In his Motion to Voluntarily Dismiss

[Doc. 30], filed on September 6, 2018, Plaintiff seeks to “withdraw his civil suit” so he can

“reapply for [his] disability.” [Doc. 30 at 1]. The Commissioner subsequently responded that it

interpreted Plaintiff’s motion as a notice of voluntary dismissal under Fed. R. Civ. P. 41(a)(2), and

had no objection to the motion. [Doc. 31].

       Under Federal Rule of Civil Procedure 41(a)(2), “an action may be dismissed at the

plaintiff’s request” through a court order “by terms that the court considers proper.” Although

Plaintiff is proceeding pro se, he has stated that he wishes to withdraw the pending action and



       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
reapply for disability benefits. See Armstead v. Comm’r of Soc. Sec., No. 17-6069, 2017 WL

6351933, at *1 (6th Cir. Dec. 7, 2017) (granting pro se plaintiff’s motion to voluntarily dismiss

appeal of district court’s decision affirming denial of supplemental social security income); Pierce

v. Comm’r of Soc. Sec., No. 10-10511, 2010 WL 4386973, at *2 (E.D. Mich. Oct. 6, 2010), report

and recommendation adopted, 2010 WL 4386972 (E.D. Mich. Oct. 29, 2010) (granting pro se

plaintiff’s voluntary motion to dismiss).

       Ultimately, due to the Commissioner’s lack of an objection, the Court finds that Plaintiff’s

request to withdraw is proper, and Plaintiff’s Motion to Withdraw [Doc. 30] is GRANTED.

Therefore, Plaintiff’s Motion and Opening Brief [Doc. 21] and the Commissioner’s Motion for

Summary Judgment [Doc. 28] are DENIED AS MOOT. This case is hereby DISMISSED

WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(a)(2).

       IT IS SO ORDERED.

                                              ENTER:


                                              ____________________________
                                              Debra C. Poplin
                                              United States Magistrate Judge




                                                 2
